DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 12/28/2021 is acknowledged. Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
Claims 1-5 are under examination.

Effective Filing Date
Applicant’s claim for foreign priority and domestic benefit is noted (see p. 4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that regarding claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application is not in English and no translation of the priority application is provided. Therefore, the effective filing date of the instant application is 07/17/2018.
	
Specification
The disclosure is objected to because of the following informalities.
(i) The Brief Description of the Drawings does not explain the symbols used in the graphs in Figures 1 and 2 (20 different symbols, including black box, black diamond, black triangle, etc.). While the symbols could be assumed to represent 20 different dogs, the specification discloses the experiment used only 15 dogs (see p. 13, paragraph [0044]; p. 15, paragraph [0052]). Note, however, that care must be taken not to introduce new matter into the application.
(ii) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DIAGNOSING CANINE PREGNANCY COMPRISING MEASURING SERUM AMYLOID A.
Appropriate correction is required.

Drawings
The drawings are objected to because in the absence of any explanation in the specification, the drawings do not explain the symbols used in the graphs in Figures 1 and 2 (20 different symbols, including black box, black diamond, black triangle, etc.). .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The first prong of the two-prong inquiry for determining whether a claim recites an abstract idea is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see Step 2A). The mental process recited in the claims are diagnosis of canine pregnancy based upon a measurement of the levels of an APP, namely SAA taken between 20-40 days post-breeding, and comparing it to the levels at an earlier time-point (immediately post-breeding). In addition, the mental process recited in the claims is diagnosis based upon an canine SAA concentration [Symbol font/0xB3] 2.0 mg/L 30 days after mating. The mental step of comparing biomarker levels is similar to comparing information regarding a sample or test subject to a control or target data (see Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the judicial exception into a practical application. Claim 1 recites the active step of immunologically measuring an APP in a sample, but does not employ any particular step that integrates the judicial exception into a practical application. Rather, the measurement of protein levels amounts to reliance upon generic methods for necessary data gathering activity to implement the abstract idea, which is diagnosis in this case. Claim 3 provides cut-off levels of SAA concentration in the sample to guide the practitioner in making a pregnancy determination, but these are just instructions to allow the practitioner to make the diagnosis. The claims do not recite any particular steps or a new antibody for measurement that integrates the mental analysis step into a practical application, and the answer to Step 2A prong two is no.
The final step in the consideration of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The issue regarding the lack of particularity of the diagnostic steps was discussed in the preceding paragraph and is applicable herein. Further, while claim 5 recites the latex turbidimetric immunoassay, this assay is well-understood, routine and conventional. For instance, see Christensen et al. (J Vet Med Sci 2013, 75(4): 459-466), who teach canine SAA can be measured in a clinical setting by latex agglutination turbidimetric immunoassay (see abstract; p. 465, right column, final paragraph). In summary, the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites:
A method for diagnosing canine pregnancy, comprising a step of immunologically measuring a canine acute phase protein in a biological sample using an anti-canine acute phase protein antibody or a fragment thereof, wherein the canine acute phase protein is not a canine C- reactive protein.

It is not clear from the claims whether the phrase “anti-canine acute phase protein [APP] antibody” refers to an antibody to APP that is made in canines, or merely any antibody capable of measuring canine APP, or both. In other words, it is unclear whether the 
The anti-canine acute phase protein antibody used in the present method may be of any immunoglobulin (lg) class (IgA, IgG, IgE, IgD, IgM, IgY, etc.) and subclass (IgG1, IgG2, IgG3, IgG4, IgA1, IgA2, etc.). In addition, the light chain of immunoglobulin may be either a K chain or a A chain. Examples of the anti-canine acute phase protein antibody may include a polyclonal antibody, a monoclonal antibody, and a recombinant antibody (e.g., a chimeric antibody, a single-chain antibody, etc.).

Moreover, examples of the anti-canine acute phase protein antibody fragment may include Fab, Fab', F(ab')2, Fv, Fd, and Fabc. A method for producing such fragments is known in the present technical field, and such fragments can be obtained, for example, by digestion of the antibody molecules using protease such as papain or pepsin, or according to a known genetic engineering method.

While the definition set forth in the instant specification is expansive, it does not disclose the species in which the antibody is made. Further, elsewhere in the claims, it is clear that the canine form of the proteins is recited (e.g., claim 1: canine CRP; claims 2-3: canine SAA). Given the definition in the specification and the context within the claims, for the purpose of applying prior art, the phrase “anti-canine acute phase protein antibody” is interpreted as meaning any antibody that binds the canine form of an APP, regardless of the species in which the antibody is made.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods wherein the acute phase protein that is immunologically measured is canine serum amyloid A (SAA), and that the dog is determined to be pregnant when the SAA concentration is 2.0 mg/L or higher at 30 days after mating, does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
rd and 4th paragraphs):
Negative APPs are albumin, transferrin, transthyretin,
transcortin, and retinol-binding protein.

Positive APPs are CRP, D-dimer protein, mannose-binding protein, alpha 1 antitrpysin, alpha 1 antichymotrypsin, alpha 2 macroglobulin, fibrinogen, prothrombin, factor VIII, von-Willebrand factor, plasminogen, complement factors, ferritin, SAP complement, SAA, ceruloplasmin (Cp), and haptoglobin (Hp).

The evidence in the specification is not commensurate in scope with the breadth of the claims.
(ii) Claim 3 recites that canine SAA concentration increases at 20 to 40 days in comparison to immediately after mating. The levels of SAA in dogs # 2, 5, 6, 7, 9, 10, 14 and 15 at day 20 are not much increased compared to day 1. Based upon a comparison to day 1, the researcher might conclude that dogs # 2, 5, 6, 7, 9, 10, 14 and 15 are not pregnant. However, at day 30, dogs # 5, 7, 10, 14 and 15 all have levels higher than 2 mg/L, thus suggesting that these animals are indeed pregnant. Further, there are no p-rd paragraph: “canine SAA values were only elevated at 30 days of pregnancy, showing good agreement with the onset of embryonic implantation” (emphasis added by examiner). The data presented in the instant specification and the post-filing date art does not support the ability to diagnose canine pregnancy by comparing SAA concentration at 20-40 days after mating to immediately after mating and looking for an increase. 
Due to the large quantity of experimentation necessary to test which acute phase proteins (APPs) are capable of being used in canine pregnancy diagnosis as well as appropriate cut-off values for different APPs, especially in light of the contradictory results at the 20 day time-point with SAA (see point (ii), above), the lack of direction/guidance presented in the specification regarding which APPs can predict pregnancy and whether their levels are increased or decreased, the absence of working examples directed to the same, the complex nature of the invention, especially since SAA does not predictably diagnose pregnancy at 20-40 days, and the breadth of the claims which fail to recite limitations on the APP measured, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Written Description
Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The claims are drawn to diagnosing canine pregnancy comprising a step of immunologically measuring a canine acute phase protein in a biological sample, with the only limitation being that it is not canine C-reactive protein (CRP). There are, however, many “acute phase proteins”. See, for instance, Jain et al. (J Pharm Bioall Sci 2011; 1: 118-27—cited above), who teach (p. 119, right column, 3rd and 4th paragraphs):
Negative APPs are albumin, transferrin, transthyretin,
transcortin, and retinol-binding protein.

Positive APPs are CRP, D-dimer protein, mannose-binding protein, alpha 1 antitrpysin, alpha 1 antichymotrypsin, alpha 2 macroglobulin, fibrinogen, prothrombin, factor VIII, von-Willebrand factor, plasminogen, complement factors, ferritin, SAP complement, SAA, ceruloplasmin (Cp), and haptoglobin (Hp).


The instant specification discloses a single species of APP along with serum levels that may be used in diagnosing pregnancy. The SAA serum concentration increased between 20-40 days post-mating in dogs “determined to be pregnant”, with the levels peaking at 30 days. (see p. 10, paragraph [0035] of the instant specification; also Figure 1). The single species disclosed in the instant specification is not representative of the genus of APPs encompassed by the claims. There is no disclosure in the instant specification of the cut-off values of the encompassed APPs necessary to diagnose pregnancy. Further, the art does not provide the missing teachings. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed method of diagnosing canine pregnancy with the genus of APPs and the Applicant was not in possession of the claimed method at the time of filing.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Except for measuring SAA, the skilled artisan cannot envision the method steps for determining pregnancy using other APPs, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only the step of measuring SAA to diagnose pregnancy, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulutas et al. (Research in Veterinary Science 86 (2009) 373-376—on IDS filed 02/06/2020). Ulutas et al. teach ELISA kits to diagnose pregnancy by measuring canine serum concentrations of ceruloplasmin and serum amyloid A, which are both acute phase proteins, (see p. 347, right column, “paragraph 2.3 Acute phase protein assays’). Since Ulutas et al. teach that ELISAs were used to measure the proteins in canines, and ELISAs utilize antibodies to measure protein levels, it flows therefrom that the ceruloplasmin and SAA were “immunologically measured”. Further, since Ulutas et al. measured canine SAA, it meets the limitation of an antibody capable of binding canine SAA (see the rejection under 35 USC 112(b) for the interpretation of the phrase “anti-canine acute phase protein antibody”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ulutas et al. (Research in Veterinary Science 86 (2009) 373-376—on IDS filed 02/06/2020) in view of Christensen et al. (J. Vet. Med Sci 2013, 75(4): 459-466—cited above). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Ulutas et al. teach ELISA kits to diagnose pregnancy by measuring canine serum concentrations of ceruloplasmin and serum amyloid A, which are both acute phase proteins, (see p. 347, right column, “paragraph 2.3 Acute phase protein assays’). Since Ulutas et al. teach that ELISAs were used to measure the proteins in canines, and ELISAs utilize antibodies to measure protein levels, it flows therefrom that the ceruloplasmin and SAA were “immunologically measured”. Further, since Ulutas et al. measured canine SAA, it meets the limitation of an antibody capable of binding canine SAA (see the rejection under 35 USC 112(b) for the interpretation of the phrase “anti-canine acute phase protein antibody”). Nevertheless, it would also be obvious to develop an anti-SAA antibody in canines, since the assay is used to measure canine SAA.
nd paragraph). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Ulutas et al. by using a latex turbidimetric immunoassay (LAT) to measure SAA, as taught in Christensen et al. because the LAT is easier and cheaper than other methods of measuring SAA (see p. 459, right column; also p. 464, left column, 3rd paragraph). The person of ordinary skill in the art would have been motivated to use the LAT because Christensen et al. teach LAT “facilitate[s] quick determinations of SAA for real-time diagnostic and monitoring purposes” (see p. 464, left column, 3rd paragraph). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Christensen et al. report that “the automated LAT makes SAA applicable as a relevant diagnostic marker of systemic inflammation in dogs for routine random-access real-time use in a general clinical setting.”
Thus the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649